Case: 1:20-cv-00543-SJD-KLL Doc #: 6 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 259

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Richard Curtis,
Plaintiff(s),
Case Number: 1:20c¢v543
VS.
Judge Susan J. Dlott
Jessica Little, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on August 3, 2020 (Doc. 5), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired August 17, 2020, hereby
ADOPTS said Report and Recommendation.

Accordingly, the complaint is DISMISSED with prejudice pursuant to 28 U.S.C. §1915
(e)(2)(B).

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Oder adopting
the Report and Recommendation will not be taken in good faith. Plaintiff is therefore, DENIED
leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6" Cir, 1997),

IT IS SO ORDERED.

ale ete Dk
United States Distritt Court

 
